Exhibit 10-r
 
 








 
AT&T


Management Relocation
Plan A


November 18, 2005
















Presented by


Altair Global Relocation

































 
 

--------------------------------------------------------------------------------

 











November 18, 2005
 


 
Dear Relocating Employee:
 
Altair Global Relocation, contracted by AT&T, is ready to assist you at every
stage of the move to your new location.  Experienced relocation professionals
look forward to helping you and your family accomplish the change smoothly, and
we encourage you to contact them at your earliest opportunity.
 
This plan document outlines the various relocation benefits available and the
way in which Altair Global Relocation can assist you. Please read it carefully.
Keep in mind, however, that this document is designed as a supplement, not a
substitute, to consultation with Altair Global Relocation.
 
Please feel free to call upon your Relocation Consultant and the other staff
members for assistance whenever questions or problems arise in connection with
your move.
 
Sincerely,






Gail Plummer
 
President and Chief Executive Officer
 




















PROPRIETARY
Not for use or disclosure outside AT&T except under written agreement

 
 

--------------------------------------------------------------------------------

 



Section 1
Introduction


Statement of Philosophy
 
AT&T and its Participating Subsidiaries recognize that the relocation of
managers to meet organizational requirements is a part of doing business. This
Plan is intended to provide fair and equitable treatment to minimize the impact
of the move on employees and their families.
 
We believe that maintaining a program of high quality, communicating relocation
benefits clearly and consistently, and encouraging and providing counseling,
benefits the AT&T companies by allowing employees to regain maximum productivity
in the shortest possible time. This plan contains very specific plan components.
No substitutions or alterations of the benefits will be allowed.
 
We further believe that as employees of AT&T or its Participating Subsidiaries,
relocating managers have a responsibility to utilize company funds in a manner
consistent with the Code ofBusiness Conduct, which clearly states:
 
“When spending company money or personal money that will be reimbursed, the
employee involved should make sure his or her company receives proper value in
return.”
 
Employees found in violation of the Code of Business Conduct will be subject to
disciplinary action up to and including termination of employment.
 
The cost and structure of this plan have been developed with specific components
which are not intended to be substituted, altered or modified in any way.
 
 
General
 
Provisions of the Management Relocation Plan for AT&T and participating
subsidiaries/affiliates are provided herein. Questions about this material
should be directed to a consultant at Altair Global Relocation who can provide
further explanation and clarification.
 
This is a reference only and is not a contract. AT&T reserves the right to
change, alter, modify, or delete any provisions of the Plan at any time, with or
without prior notice. Such changes will be authorized by the Senior Vice
President - Human Resources.
 
 
Plan Objectives
 
§  
To provide fair and equitable treatment for employees relocated within and
between Subsidiaries.
§  
To facilitate acceptance of company initiated relocations.
§  
To be supportive of the employee and his/her family by providing guidanceand
counseling through experienced relocation professionals.

 
 
Eligibility Requirements
 
§ 
Transferee must be a full-time management employee.

 §
Transfer is company initiated (this plan does not apply to employees
transferring at their own request).

 
NOTE:  Employees who accept a job through the Career Path process will not be
eligible for the provisions of the Relocation Plan if the hiring manager has
indicated that no relocation benefits are associated with the job.
 
§  
The commute from the old residence to the new place of work must be at least 50
miles farther than the commute from the old residence to the old place of work.

§  
Property must be marketed with a real estate broker, approved by Altair Global
Relocation, for at least sixty (60) of the one hundred twenty (120) days allowed
under the Home Sale Options of this Plan (see Section 2, Page 5).

 
Once eligibility has been determined, the move must be completed within one year
of the effective date of the transfer. All expenses related to the move must be
incurred within that time period in order to receive reimbursement.
 
Please Note: Any costs incurred as a result of an employee’s decision to
relocate are subject to repayment in the event he/she fails to report to work or
terminates their employment within twelve (12) months from the report date in
the new location. (See Section 12, Page 2).
 
 
Employee Responsibility
 
§  
Be familiar with this Management Relocation Plan, participate in counseling
and/or other programs designed to help manage the relocation efficiently.

 
§  
Contact Altair Global Relocation for referral to real estate agents in
connection with the purchase and/or sale of a residence (unless purchasing a
residence that is for sale by owner). It is required that these agents be
utilized in order for the employee to be eligible for the home sale and home
purchase features of this plan.

 
 
Department Responsibility
 
To initiate a relocation, it is the responsibility of the employee’s receiving
department to contact Altair Global Relocation to receive an AT&T Relocation
Initiation Form. The form is completed and forwarded to Altair Global Relocation
before any relocation expenses can be incurred on behalf of the employee. A copy
of the Relocation Plan is available on the AT&T Intranet, or can be sent to you
by your Altair Global Relocation Consultant.
 
Normally, the receiving organization or department bears all incurred costs
associated with the relocation of an employee.




Authorization of Relocation Expenses
 
All relocation expenses will be paid by Altair Global Relocation with approval
based on employee’s relocation policy and submission of appropriate transmittal
form.
 
NOTE:
COMPANY SPONSORED PURCHASE CREDIT CARDS MAY NOT BE USED FOR RELOCATION EXPENSES.

 
If a personal car is used for transportation, the number of miles is reimbursed
at the Company approved mileage rate.
 
Relocation Consultants will prepare Lump Sum Allowances for interim living,
pre-move house hunting trips and day(s) of move. (See Section 7.)
 
The Miscellaneous Moving Allowance will also be paid by the Relocation
Consultant. (See Section 8.)




 


Section 2
Home Sale Program
 
This Plan offers various options with regard to the marketing and sale of the
residences of eligible employees. The AT&T companies have a contractual
agreement with Altair Global Relocation to handle sales of eligible residences.
Altair Global Relocation will assign a broker who will provide high quality real
estate assistance at both the origin and destination. It is required that these
agents be utilized in order for the employee to be eligible for the home sale
and home purchase features of this Plan. The options available are explained in
this section.
 
Home sale assistance has proven to increase the likelihood of the employee
receiving and acting upon a bona fide private offer for his/her home. Altair
Global Relocation provides comprehensive counseling and support in the following
areas:
 
§  
Provide assistance in selecting a qualified broker to list the home. The
employee will be offered at least two (2) brokers from which to choose in a
large metropolitan area. Employee preferences for brokerage companies will be
considered.

 
§  
Provide objective criteria to be used in establishing “asking price.”

 
§  
Provide tips to maximize the value of the employee’s home.

 
§  
Establish a marketing strategy best suited for the particular area and type of
property, in coordination with the employee and the employee’s agent.

 
 
Eligible Employees
 
An eligible employee is a regular full-time management or acting management
employee who is in either a management or non-management position in one city
and relocated to a management position in another city at company request.
Employee initiated transfers are not covered under thisPlan.
 
 
Eligible Properties
 
Eligibility is limited to homes which meet all of the following criteria:
 
§  
The residence is a one- or two-family home, townhouse or condominium.
§  
The employee is the sole owner, owns the property jointly.
§  
The home is the employee’s primary residence on the effective date of the
transfer and the employee is currently living there.
 §  
The employee holds good and marketable title to the property, free from liens
and encumbrances (any expense incurred to eliminate or establish trusts, grants,
or other title situations or to clear liens or encumbrances, will be the
responsibility of the employee).
§  
The residence is in good and marketable condition.
 §  
The employee knows of no hidden or latent defects for which he/she might later
be held responsible.



Ineligible Properties
 
Certain properties are not eligible for home sale assistance under the
Plan.  They are:
 
§  
Properties housing more than two (2) families.
§  
Cooperative apartments.
§  
Residences which require an association’s approval of purchaser.
§  
Any residence which is involved in current and/or pending litigation.
§  
Property with material defects (i.e., composite-type siding, etc.).
§  
Homes with Synthetic Stucco
§  
Income-producing properties.
 §  
Homes with hazardous substances (i.e., toxic and/or pathogenic mold, radon,
asbestos, etc.).
§  
Mobile homes (the company will move mobile homes to the new location in lieu of
purchase or will reimburse closing costs under Option 3 of the Plan).

 
NOTE: Lots are covered only if mobile home and lot are sold together.
 
§  
Properties not conforming to local regulations and/or which do not qualify for a
certificate of occupancy.
 §  
Seasonal Residences.
 §  
Properties or parts of properties used or acquired for speculative purposes.
 §  
Farms, ranches, or homes located, on properties in excess of five (5) acres.
 §  
Undeveloped lots and/or homes under construction or renovation.

 
 
Appraisal / Valuation Process
 
It is important that you understand that AT&T is not in the real estate
business. We have no interest in purchasing the homes of our employees or
re-selling them. Our goal is to provide an alternative for employees who cannot
sell their homes in a reasonable period of time. Therefore, the appraisers are
asked to objectively evaluate your home in order to estimate the most-probable
selling price after reasonable market exposure (see Section 2, Pg. 3). This
definition of value differs from a bank or mortgage appraisal, and may also
differ from what a specific buyer might be willing to pay for your home when it
is first exposed to the market. The primary intent of the home sale program is
to help you locate a buyer. If that is not possible, AT&T provides the
Guaranteed Value Offer to purchase your home at a price that should enable us to
resell it within a reasonable amount of time.
 
Altair Global Relocation shall arrange for establishment of a Guaranteed Value
based on the “most probable selling price,” in “as is” condition, which is the
base value guaranteed to the employee should he/she fail to obtain a buyer for
the property.
 
The most probable selling price is defined as:
 
The price at which a property would most probably sell if exposed to the market
for a reasonable period of time in “as is” condition, where payment is made in
cash or its equivalent.  For purposes of establishing value, “as is” condition
is defined as the cosmetic condition of the property at the time of appraisal.
 
NOTE: Exposure to the market for a reasonable period of time is defined as up to
one hundred twenty (120) days.
 
The Guaranteed Value will be determined as follows:
 
§  
The average of two (2) independent appraisals will be the Guaranteed Value,
provided the difference between the two (2) appraisal values does not exceed
five (5) percent of the highest value.

 
§  
In cases where the difference between the two appraisal values exceeds five (5)
percent, a third (3rd) appraisal will be ordered.  In this case, the Guaranteed
Value will be the average of the two (2) highest appraisals.

 
§  
The Guaranteed Value is contingent upon the results of any customary and
required inspections. Please Note: Altair Global Relocation has a legal
responsibility to disclose any defects or subsequent bids for repair discovered
as a result of all inspections. Repairs identified by subsequent buyer
inspections must also be disclosed.

 
§  
Repairs identified through any inspections are the responsibility of the
employee. Repairs must be completed before equity is released or the cost of
repairs may be deducted from the employee’s final equity.  Repairs are subject
to reinspection.

 
§  
Should problems be identified through subsequent inspections by potential
buyers, the employee will be required to perform additional repairs.

 
In the process of appraising the employee’s home the appraisers will review
comparable sales selected from the multiple listing or similar directory.
Employees are encouraged to provide appraisers with a list of recent comparable
sales.
 

 
NOTE:
For comparison purposes only, two Broker Market Analyses (BMAs) are routinely
ordered by Altair Global Relocation.

 
 
Homeowner Disclosure Statement
 
This Plan requires the use of a Homeowner Disclosure Statement as part of the
marketing process.  Most states currently make the seller liable for not
disclosing any material defect known to the seller but not obvious to the buyer.
It is essential for the employee, as seller, to disclose all such defects in or
on the property, whether the buyer is Altair Global Relocation or a private
individual. Employees will be held responsible for such defects whether or not
they are disclosed.
 
Your Relocation Consultant will provide you with the appropriate Altair Global
Relocation disclosure form.  Any disclosure forms required by state of locality
will be supplied by your real estate agent.
 
The Homeowner’s Disclosure Statement is designed to:
 
§  
Assure that the appraisers do not overlook a defective condition or system.
 §  
Provide justification to conduct further investigation or order a detailed
inspection.
 §  
Serve as a medium for ordering repairs or disclosing defects to potential
buyers.
 §  
Comply with all known and pending legal requirements for disclosure by the
seller to the buyer.

 
NOTE:
Release of a check for advance distribution of equity will be contingent upon
the receipt of a signed Homeowner’s Disclosure Statement.

 
ANY EMPLOYEE WHO MAKES FRAUDULENT REPRESENTATIONS AND/OR ACTIONS WILL BE SUBJECT
TO DISCIPLINARY ACTION UP TO AND INCLUDING TERMINATION OF EMPLOYMENT.
 
 Listing Agreement Exclusion Clause
 
When an employee lists with a broker, a “Listing Exclusion Clause” must be
signed to avoid payment of a broker’s commission and allow cancellation of a
listing agreement should the employee accept the Guaranteed Value.
 
The listing agreement must include the following provisions:
 
“This listing agreement is subject to the following provisions. It is understood
and agreed regardless of whether or not an offer is presented by a ready,
willing and able Buyer(s):
 
No commission or compensation shall be earned, or be due and payable to Broker
until the sale of the property has been consummated between Seller(s) and
Buyer(s), the Deed delivered to the Buyer(s) and the purchase price delivered to
the Seller(s); and
 
The Seller(s) reserve the right to sell the Property to Altair Global
Relocation, or any other person(s) designated by Altair Global Relocation,
(individually and collectively a “Named Prospective Purchaser”) at any
time.  Upon the execution by a Named Prospective Purchaser and me/us of an
Agreement of Sale with respect to the Property, this listing shall immediately
terminate without obligation on my/our part or on the part of any Named
Prospective Purchaser to either pay a commission or to continue this listing
agreement.”
 
 
Home Sale Options
 
There are three (3) home sale options available to employees. They are:
  
 
Option 1:
Amended Value Sale (Please refer to the Contract of Sale for terms and
conditions of Amended Value Sale).

 
An Amended Value Sale occurs when the employee works with the Relocation
Consultant and real estate agent to sell the residence to a qualified buyer
under the Amended Value Sale provision of this Plan.
 
Offer Period: The employee will have a period of one hundred twenty (120) days
from the date of the Guaranteed Value Offer letter to market the property. The
first sixty (60) days is mandatory.  The employee is responsible for all taxes,
utilities, insurance, maintenance, principle and interest on the mortgage during
the marketing period until amended value close or vacate date, whichever is
later.
 
If a bona fide offer is secured on the home from a buyer, Altair Global
Relocation will process the contract under the Amended Value Sale process.
 
The employee is required to notify the Relocation Consultant of all offers
received on his/her home.
 
IRS rulings are very strict about benefits received under this process.
Therefore, in order to receive the tax advantages an Amended Value process
provides, and receive the bonus, certain procedures MUST be followed. They are:
 
§  
Should the real estate agent present an offer to you, DO NOT VERBALLY ACCEPT. DO
NOT TAKE ANY MONEY FROM THE BROKER OR PROSPECTIVE PURCHASER, OR SIGN ANY
DOCUMENT WHICH WOULD CONSTITUTE ACCEPTANCE.

 
§  
Call your Relocation Consultant as soon as possible and provide him/her with the
details of the offer. The Relocation Consultant will promptly negotiate with the
real estate agent and verify if the offer made is bona fide.

 
§  
The Relocation Consultant will request the employee to execute the Altair Global
Relocation Contract of Sale and return it to Altair Global Relocation.

 
§  
Upon receipt of the Sale Contract, Altair Global Relocation will review the
Contract to verify all terms and conditions are in the employee’s best interest.
Altair Global Relocation will sign the Sale Contract and return it to the
buyers.

 
§  
Altair Global Relocation will process the Sale Contract, work through the
inspection contingency, and verify the buyers are financially qualified to
purchase the property. Altair Global Relocation will then execute the Contract
of Sale with the employee at the net sale price of the Sale Contract (purchase
price less all concessions which are the employee’s responsibility). This
process takes approximately 2 - 3 weeks.

 
§  
Altair Global Relocation will enter into a listing agreement with the broker and
prepare to accept possession upon employee vacating the premises.

 
§  
 Altair Global Relocation will close the sale with the buyer.

 
Employee Responsibility: The employee will be responsible for payment of any
negotiated closing costs typically paid by the Buyer, e.g., concessions made to
the buyer for repairs, financing points, etc. Reimbursable Expenses are listed
in Section 2, Page 8.
  
The employee has one hundred twenty (120) days from the date of the Guaranteed
Value Letter to present a bona fide contract.
 
Proration Date/Equity Calculation: The employee will be responsible for
insurance, taxes, utilities, maintenance, principle and interest on the
mortgage, through the date Altair Global Relocation accepts the contract or the
date the employee vacates the property, whichever is later.  Your final equity
will be calculated based on whichever value is higher, your guaranteed value or
your amended value.  It is the employee’s responsibility to collect any escrow
balance from the mortgage company.
 
Home Sale Bonus: A bonus will be awarded to an employee who, within the one
hundred twenty (120) day offer period, obtains a private contract equal to or
greater than 96% of the Guaranteed Value Offer. The bonus will be stated as 2
(two)percent of the sale price, and the maximum bonus paid will be $25,000.
 
If the contract is ninety-five (95) percent up to but not including ninety-six
(96) percent of the Guaranteed Value, the employee will not receive a bonus but
will receive the Guaranteed Value.
 The bonus is paid when the sale is amended.
 
The cash bonus is considered fully taxable income, and is not grossed-up for tax
purposes. Taxes will be withheld at the applicable Federal and State
supplemental tax rates, and the applicable local tax rate. Social Security and
Medicare tax rates will also be withheld at the applicable rates before issuing
the bonus check.
 
Advance of Equity: It is the intent of this Plan to allow for advance
distribution of home equity to the employee prior to electing Option 1 or 2 when
the equity is required to guarantee a contract on a home in the new location.
Prior to any advancement of equity, you must forward a copy of your destination
purchase agreement to your Relocation Consultant.
 
The following guidelines are applicable:
 
§  
The advance is up to ninety-five (95) percent of the equity as determined by the
Guaranteed Value. Additionally, charges for interest, taxes and insurance will
be pro-rated from the date of your last mortgage payment through your
anticipated acceptance date. It is the employee’s responsibility to collect any
escrow balance from the mortgage company.

 
§  
Only the amount needed to qualify for the new residence will be advanced.

 
§  
The employee will sign a promissory note agreeing that within the
one-hundred-twenty-(120) day Offer Period he/she will:

 
-­  
Accept the Guaranteed Value offer, or
 -­  
Provide a bona fide contract for the Amended Value Sale, or
 -­  
Pay back the equity advance in full

 
The employee is required to leave the property in clean and livable
condition.  Any charges for hauling or excessive clean up will be charged to the
employee.
 
Equity advances will be provided under the Home Sale Assistance Program Options
1 or 2 ONLY.
 
 The employee must notify his/her Relocation Consultant at Altair Global
Relocation of any potential buyers before accepting Option 2.
 
NOTE:
If the transferred employee is considered an Executive Officer under the
Sarbanes-Oxley Act, he/she will not be eligible for any equity prior to the
final contract with Altair Global Relocation.

 
NOTE:
All expenses associated with the Amended Value are the company’s responsibility.
None of these expenses are required to be reported as earnings on your W-2.
Altair Global Relocation is unable to provide personal tax advice. Please
contact your tax advisor or obtain IRS Form 2119, Sale of Your Home and IRS
Publication 523, Selling Your Home.

 


Option 2:
Guaranteed Value Sale (Please refer to the Contract of Sale for terms and
conditions of the Guaranteed Value Sale).

 
A Guaranteed Value Sale occurs when the employee works with the Relocation
Consultant and real estate agent to sell the residence but is unable to secure a
contract and accepts the Guaranteed Value Offer.
 
Offer Period: The employee will have a period of one hundred twenty (120) days
from the date of the Guaranteed Value Offer Letter to market their property.
Sixty (60) days of that time period is mandatory. During that time the employee
is responsible for all taxes, utilities, insurance, maintenance, principle and
interest on the mortgage until sale of the property to Altair Global Relocation
or vacate date, whichever is later.
 
The employee is required to notify the Relocation Consultant of all offers
received on his/her home.
 
Acceptance of Guaranteed Offer: After the employee has satisfied the mandatory
sixty (60) day marketing eligibility requirement, or is at the end of the one
hundred twenty (120) day marketing period, he/she may accept the Guaranteed
Value Offer. Failure to act (i.e., forward the appropriate documents contained
in the Offer Package, as directed) by the end of this one hundred twenty (120)
day period will result in an automatic expiration of the Guaranteed Value.
 
Proration Date: The employee will be responsible for insurance, taxes,
utilities, maintenance, principle and interest on the mortgage through the date
of acceptance of the Guaranteed Value or the date the property is vacated,
whichever is later. These items will be deducted from the equity and the
employee will be credited for any escrow balance.
 
Possession Period: The employee will be given thirty (30) days from acceptance
to vacate the property.
 
Items Included in the Purchase Price: Altair Global Relocation’s purchase price
includes, but is not limited to, all fixtures, appurtenances, and built-in items
usually considered to be part of residential properties such as blinds, window
shades, awnings, window screens, storm and sash screens, storm or combination
doors, curtain and drapery fixtures, electric and lighting fixtures, yard
lights, fixed gas barbecue grills, T. V. antennas, electric garage door openers,
and installed wall-to-wall carpeting.
 
 
Option 3:
Unassisted Sale

 
The employee chooses to sell the property without benefit of company assistance
and is reimbursed for customary closing costs.
 
This option provides for the reimbursement of certain expenses involved in the
sale of a residence when an employee lists, sells and closes a contract
independent of Altair Global Relocation. The employee may choose this option for
personal reasons or as a result of owning property which does not qualify for
other options outlined in this Plan (e.g., a mobile home with land, a
cooperative or a house with hazardous substances). The employee will be
reimbursed for most normal and customary closing costs associated with this
sale. The home, however, must be sold and reimbursable expenses incurred within
one (1) year following the effective date of the relocation.
 
The amount of reimbursement of customary closing costs is fully taxable income
and is not grossed up for tax purposes. Taxes will be withheld at the applicable
Federal and State supplemental tax rates and the applicable local tax rate.
Social Security and Medicare will also be withheld at the applicable rates
before issuing the check.
 


Reimbursable Closing Expenses (applies to options 1 & 3)

 
§  
Documentary Stamps.
 §  
Legal Fees
 §  
Licensed Broker’s Selling Commission not to exceed 6% (anything higher must be
approved in advance by the Altair Global Relocation Consultant).
 §  
Survey Charges.
 §  
Termite Inspection Fees (where applicable).
 §  
Title Fees (where applicable).
 §  
Transfer Taxes.

 
NOTE:
In certain areas it is customary for the seller to provide title insurance on
the property being sold. If this is required, the employee is eligible for
reimbursement.

 
Non Reimbursable Expenses (applies to options 1 & 3)

 
§  
Closing costs normally charged to the buyer.
 §  
Discount points used to obtain financing for the buyer.
 §  
Expenses related to selling seasonal residences, income producing property or
undeveloped lots.
 §  
Service Fees charged by Real Estate brokers.
 §  
Mortgage Pre-Payment Penalties.
 §  
Any cost to obtain clear title.

 


Section 3
Capital Loss Program
 
Under the provisions of this Program, reimbursement is available for documented
capital loss of original purchase price of employee’s home. The Plan does not
provide for reimbursement of any special financing or other concessions (see
Section 3, Page 2). The Plan does not cover all losses incurred, but provides
assistance should it become necessary.
 
To be eligible for reimbursement under the Capital Loss Program, the property:
 
§  
Must meet the eligibility requirements of the Home Sale Provision of this Plan.
 §  
Must have sold through one of the Home Sale Assistance Programs. (Options 1 and
2 only).

  
Reimbursement under this program is according to the following guidelines:
 
§  
Original Purchase Price must be verified on the two-page settlement statement.
(HUD-1).
§  
Deductions will be made for special financing or other concessions, (i.e.,
seller paid discount points).
 §  
Capital improvements are not eligible for reimbursement.

 
 
If You Have a Capital Loss
 
If you incur a capital loss due to your relocation, contact your Relocation
Consultant who will review the documents required to support your request for
reimbursement.  Those required documents are:
 
§  
Real estate contract indicating the original sales price when the home was
purchased
 §  
Settlement statement on the home (HUD-1)

 
NOTE:
Unless proper documentation is available, Capital Loss will not be
eligible   for reimbursement.

 



 
 

--------------------------------------------------------------------------------

 





REQUEST FOR CAPITAL LOSS
REIMBURSEMENT


Name:
 
___________________________________
Title:
 
________________________________
Department:
 
___________________________________
New Location (City/State):
 
________________________________
Contact Phone No:
 
___________________________________
 
 
________________________________

 
 
Effective Date:
___________________________________
   
Property Address:
 
______________________________________________
 
Date of Purchase:
 
__________ ____________  
Date of Sale:
 
_______________________
Date Vacated:
 
________________





Capital Loss Computation




1.
Contract Purchase Price
$
_______________
     
2.
Deductions - (Concessions, Special Financing,
$
 
etc., i.e., Seller paid discount points)
_______________      
3.
Purchase Price
$  
(Line 1 minus Line 2)
_______________
     
4.
Total Purchase Price
$
_______________
     
5.
Sale Price (Guaranteed Value or Private Offer,
$  
whichever is higher)
_______________
     
6.
Capital Loss
(Line 5 minus Line 6)
$
_______________



Correct
 
Reviewed
Employee:
 
Relocation Consultant:
Date:
 
Date:
     
Title
 
Title



 


Section 4
Home Purchase/Rental Program Overview
 
Home Buyers
 
In order to qualify for reimbursement of allowable home purchase costs, employee
must be under contract within six (6) months following the effective
payroll change date of his/her move.  Assistance is provided in finding a home
in the new location as quickly and economically as possible. Employees must
utilize a Real Estate Broker qualified by Altair Global Relocation to be
eligible for the Home Purchase Benefits of this Plan.  The Real Estate Broker
will provide a qualified, experienced sales agent who will:
 
§  
Familiarize the employee with the new location.
 §  
Review the types of housing available in the area.
 §  
Discuss special needs and interests of the employee and family.
 § 
Discuss commute times to and from the office.
 §  
Assist in determining price range of homes.
 §  
Pre-screen homes in the employee’s price range.

 
It is recommended that the Guaranteed Value Offer be established prior to
contracting topurchase a new home. The employee should contact the broker as
soon as possible to schedule the house hunting trip(s). Discussing the above
information before house hunting will enhance productivity of the trips.
 
NOTE:
This Plan does not provide for reimbursement of fees for Buyer’s Agents. Such
commissions/fees should be paid by the seller.

 
 
Discounted Inventory Homes
 
Discounted inventory homes may be available in “as is” condition for ninety-four
(94) percent of the appraisal value.  To qualify, the employee must contact
his/her Relocation Consultant.
 
Renters
 
In order to assist employees who intend to rent or lease a home or apartment in
the new location, this Plan provides for the payment of a finder’s fee to locate
a suitable home in the new area.  This provision is limited to a maximum of $250
(receipts required), and does not apply to interim living rentals. It is
applicable only in areas where this charge is typical, i.e., New York City;
Washington, D.C.
 


Section 5
Mortgage Financing Program/Closing Costs
 
Altair Global Relocation has arrangements with a number of national lenders to
provide mortgage financing for the purchase of a residence at the new location,
where such a purchase is made within six (6) months following the effective date
of your payroll change.
 
Altair Global Relocation will wire the funds for covered buyer’s closing
expenses directly to the title company handling the closing. Therefore, the
employee only has to provide funds at closing for expenses that are not covered
under the provisions of the Plan.
 
 
Covered Closing Expenses
 
Reasonable, customary and non-recurring buyer’s closing costs may include the
following:
 
§  
Credit Report.
 §  
Document Preparation Fee.
 §  
Escrow Fee/Settlement Closing Fee.
 §  
Homeowner’s Association Transfer Fee.
 §  
Lender’s Appraisal Fee.
 §  
Loan Origination Fee, Points, or Mortgage Broker Fee not to exceed one (1)
percent.  (Gross-up for federal and state income tax not provided).
 §  
Typical Inspections including termite, structural, mechanical and radon.
 §  
Real Estate Transfer Tax.
 §  
Recording Fee.
 §  
Title Fees (except in states where it is customary for sellers to pay).
 §  
Lender Required Survey.

 
Altair Global Relocation will coordinate with the title company to expedite the
wiring of covered closing costs.  However, should it be necessary to seek direct
reimbursement from Altair Global Relocation, the following must be submitted:
 
§  
Original Settlement Statement, usually the HUD-1.
 §  
Receipts for any closing-related service or inspections not itemized on the
closing statement.

 


Non Reimbursable Expenses
 
The following expenses, and any other expenses not standard for the area, are
not reimbursable under the provisions of this program:
 
§  
Assessments.
 §  
Buyer’s Agency Fees (Use of Buyer’s Agents is encouraged, but all commissions
must be paid by the seller).
 §  
Commitment Fee (if separate from Loan Origination Fee).
 §  
Duplicate Construction Loan Costs.
 §  
Interest.
 §  
Mortgage Discount Points (in excess of 1% Loan Origination Fee, Points or
Mortgage Broker Fee).
 §  
Mortgage Insurance.
 §  
Taxes.
 §  
Utility Adjustments.
 §  
Mortgage Pre-Payment Penalties.
 §  
Costs typically paid by the seller.

 



 
 

--------------------------------------------------------------------------------

 



Section 6
Lease Settlement
Lease Settlement
 
Renters who are moving due to a change in work location must notify landlords in
writing that they will be vacating. Timetables should be set according to the
terms set forth in lease agreements.
 
Reasonable costs associated with breaking a lease will be reimbursed.  They
include:
 
§  
Lease cancellation fees.
§  
Untenanted rent upon vacate.
 §  
Forfeited security deposits.

 
Landlord charges for cleaning or damages to the premises, beyond normal wear and
tear, are not reimbursable.
 
The following supporting documentation must be provided to the Relocation
Consultant:
 
§  
Copy of the lease.
§  
Letter from landlord documenting expenses owed.
§  
Copy of check or receipt.

 
NOTE:  The maximum reimbursement for lease settlement is equivalent to two (2)
months’ rent.
 


 
Section 7
Interim Living/Day(s) of Move
and Transportation Expenses
 
 
Lump Sum Allowance
 
This Plan provides a lump sum allowance to cover expenses for pre-move house
hunting trips, interim living and day(s) of move. The Lump Sum Allowance is
prepared by your Relocation Consultant and is based on whether you rent or own
at your old location and the total number of relocating dependents.
 
Included in the lump sum are allowances for:
 
§  
House hunting trips which are based on whether you are a renter or
homeowner.  House hunting provides for lodging, meals, and transportation for
the employee and one other relocating dependent.
§  
Interim living which provides for lodging, meals, and transportation for trips
home for employee only.
§  
Meals and lodging expenses during day(s)-of-move for employee and all relocating
dependents.

 
NOTE:
If the employee already owns a home in the destination city, and that home will
be the employee’s primary place of residence, the lump sum will not include
pre-move house hunting. Interim living, provisions will be adjusted accordingly.

 
 
Tax Implications
 
The lump sum allowance is fully taxable and subject to gross-up tax
assistance.  See Section 11.
 
Documentation of actual expenses incurred and covered by the lump sum allowance
is not a requirement; however, it is recommended that the employee keep accurate
records throughout the relocation for income tax purposes.
 
 
Day(s) of Move
 
This Plan provides for reimbursement of actual expenses for transportation cost
only to destination location for employee and relocating dependents during
day(s)-of-move (receipts required).
 
AT&T will pay for transporting a total of two (2) automobiles per household, if
they are operational and have a current registration.  Employee may drive one
(1) or both vehicles to the new residence and be reimbursed mileage at the
current authorized rate. (See Transporting Your Automobiles, Section 10, Page
2.)
 
NOTE:
AT&T will not reimburse employee for frequent flyer miles, other travel coupons
and/or incentives used for day-of-move travel.

 
Tax Implications
 
A portion of reimbursed mileage is excluded from compensation, and a portion is
considered taxable compensation under current IRS guidelines. The amount
included in compensation is subject to gross-up tax assistance. (See Section
11.)




Trailing Spouse
 
If an employee has a spouse who is also a company employee, that “trailing
spouse” is eligible for meals for the number of days actually spent in temporary
quarters at the new location within the corresponding interim living period of
the primary relocating employee. This does not include weekends. These expenses
will be reimbursed at the end of the move (receipts required).
 
NOTE:  Unless otherwise specified, it is assumed that the organization of the
primary relocating employee will bear the expenses of the trailing spouse.
 
Tax Implications
 
Interim living expenses reimbursed to the trailing spouse are fully taxable and
subject to gross-up tax assistance. (See Section 11.)
 




Section 8
Miscellaneous Moving Allowance
 
The Miscellaneous Moving Allowance will be calculated by your Relocation
Consultant. It is provided to cover certain moving expenses not included under
the other provisions of the Plan. These expenses include, but are not limited
to:
 
§  
Utility service connection charge, including any applicable telephone connection
charge.
 §  
Removal or installation of articles secured to the premises or plumbing,
electrical, or carpentry services necessary.
 §  
Installation cost of telephone service, connection charge, move or change
charge.
 §  
Piano tuning.
 §  
Driver’s and car license reissues, registration, and applicable sales tax.
 §  
Deposits, dues, etc. for clubs, private schools, health clubs, safe deposit
boxes, etc.
 §  
Transportation of live plants.
 §  
Disassembly and reassembly of recreational or custom accessories (e.g., swing
set, wall units, pool tables, etc.).
 §  
Child care.
 §  
Cleaning of former and new residence, yard maintenance, trash removal, etc.
 §  
Notary Fees.
 §  
Cab/limousine fares and tolls.
 §  
Fees charged by airlines to change previously ticketed flights.
 §  
Unrefunded or unexpired deposits, dues, etc.
 §  
Local transportation to and from work and parking.
 §  
Local transportation for house hunting.
 §  
Alteration, replacement, and installation cost of floor covering, drapes, and
window accessories.
 §  
Expenses incurred in connection with animals such as shipment of pets and
horses, charges for license fees for pets, kennel fees, and other associated
expenses.
 §  
Exterminating and fumigating.
 §  
Loss on unused frozen foods, fuel, fireplace wood, animal feed and unused
building materials such as lumber, bricks, and flagstone. The cost of moving
these items is prohibitive relative to value.
 §  
Outside services for excessive or unusual moving needs (hiring a forklift or
crane, etc.).
 §  
Unexpired insurance (residence, automobile, or household appliances).
 §  
Tips to movers.
 §  
Appraisals of art or antiques for insurance claims.

 
In the event that the transferred employee and the trailing spouse are both
employed by AT&T or a subsidiary thereof, and both the employees are transferred
simultaneously, the allowance will be calculated on the higher base salary.
 
NOTE:
The employee should keep a record of all money spent for expenses in the above
since some of these expenses may be deductible on the employee’s tax return
together with other expenses defined as deductible. Employee should consult IRS
Publication 521, Moving Expenses.

 
Tax Implications
 
The miscellaneous moving allowance is considered taxable compensation, and is
not eligible for gross-up tax assistance. Taxes will be withheld at the
applicable Federal and State supplemental rates and the applicable local tax
rate. Social Security and Medicare taxes will also be withheld at the applicable
rates before issuing the check.
Section 9
Spousal/Partner Career Assistance


AT&T provides Spousal/Partner Career Assistance for job-seeking spouses/partners
of employees who accept relocation assignments. Services may be initiated for
the spouse/partner after relocation has been approved and initiated for the
transferring employee.
 
 
Program Components
 
This benefit is designed to help spouses/partners with successful career/job
transitions in a new community. Following a personal needs assessment telephone
call, a customized program is designed and delivered which may include:
assessment and profiling, resume development, targeting of potential job
sources/employers/recruiters and/or networking contacts, job search
communications guidance/training, assistance in interviewing, follow-up and
salary negotiation.
 
Program components may also include exploration and assessment for those
considering career changes, help for the spouse/partner pursing an executive
career track or entrepreneurial ventures, and specific program tracks for
teachers, health care professionals, administrative personnel and other
professions.
 
The spouse/partner career consulting services provided through this benefit do
not guarantee employment. However, services provided do help spouses/partners
seek employment and enable them to understand the responsibilities and actions
needed to obtain re-employment in a new location.
 
 
Eligibility
 
The spouse/partner is eligible to initiate services for up to six (6) months
from the effective date of your payroll change. Any employee/spouse/partner
interested in this provision must contact his/her Relocation Consultant during
this time period.
 
 
Tax Implications
 
Fees for services provided by Vandover are paid by AT&T and are considered
taxable compensation to the relocating employee.  Spousal/Partner Career
Assistance is subject to gross-up tax assistance. (See Section 11.)
 


Section 10
Movement and Insurance of Household Goods
 
Movement of Household Goods
 
AT&T has contracts with van lines offering substantial discounts to handle the
movement of household goods.
 
This provision covers payment for the transportation of household goods and
personal belongings located in the employee’s primary residence in the departure
city as of the date of initiation into the relocation program to the primary
residence in the destination city. Coverage includes:
 
§  
Packing
 §  
Loading
 §  
Unloading
 §  
Transportation
 §  
Storage (maximum of sixty (60) days)
 §  
Insurance
 §  
Crating (only if authorized by AT&T)

 
Upon selection of a carrier, the Relocation Consultant will prepare a Purchase
Order and forward a copy to the carrier.
 
Packing and loading dates should be arranged between the employee and the mover
with every attempt made to provide these services on the dates requested.
However, keep in mind that Altair Global Relocation cannot authorize the
additional cost of weekend or holiday service.
 
Employees must be at the old residence when the movers arrive to pack and at the
new home when goods are delivered. Insurance will be provided on a replacement
value basis, subject to limitations (see Insurance on Shipment of Household
Goods in this section).
 
Should goods be lost or damaged, documents of ownership and the value of the
specific items claimed will be required (please refer to Insurance on Shipment
of Household Goods for details regarding insurance and claims).
 
Moving costs are paid directly to the mover.
 
 
Storage
 
This Plan allows payment for a maximum of sixty (60) days of storage in a
warehouse facility provided by the mover (climate control storage is not
included).  No exceptions will be made for employees who choose to build in the
new location.  Temporary storage of household goods to accommodate plans for
vacation or side trips en route to employee’s new home, initial fix-up of the
new home, or to delay mortgage payments will NOT be authorized. However, if
employee elects to store longer than sixty (60) days, at his/her expense,
insurance coverage will continue until household goods are delivered out.
 
NOTE:                     Motorized vehicles and boats are not authorized for
storage.
 
 
Delivery of Household Goods
 
Upon delivery of goods to the new residence, all items should be closely
inspected for damage and loss. The number and condition of items should coincide
with the inventory sheet prepared at origin. Note all discrepancies on the
driver’s and employee’s inventory sheets, such as “missing”, “broken”,
“scratched”, etc., and have the van line representative sign employee’s copy.
 
If loss or damage does occur, please refer to Insurance on Shipment of Household
Goods in this section for claim handling procedures.
 
When unloading and unpacking is completed, the driver will ask the employee to
sign the bill of lading and inventory sheets to certify receipt of services,
including any unpacking.  At this time, any damage or loss to goods should be
noted. If certain services were not performed by the carrier, make a specific
notation in the appropriate column on the bill of lading and request the driver
to verify by signing.
 
It is recommended that all containers which the carrier did not unpack be
inspected within forty eight (48) hours and checked for concealed damage.
 
Tax Implications
 
In accordance with current IRS regulations, the amount paid by the Company to or
on behalf of the employee associated with the movement of household goods and
storage of household goods up to 30 days is excludable from income and not
reportable on Form W-2.  Therefore, no gross-up is necessary for these
expenses.  Storage of household goods in excess of 30 days up to 60 days is
taxable compensation to the employee and is eligible for gross-up tax
assistance.  See Section 11.
 
 
Transporting Your Automobiles
 
AT&T will pay for transporting a total of two (2) automobiles per household, if
they are operational and have a current registration.  Employee may drive one
(1) or both vehicles to the new residence and be reimbursed mileage at the
current Company authorized rate. (See Day(s) of Move, Section 7, Page 1.)
 
NOTE:
One (1) car may be pre-shipped, on an overflow basis, separate from your
household goods.

 
 
Services NOT Authorized
 
The following services are not paid for separately but are provided for in the
miscellaneous moving allowance (see Section 8). These services may include, but
are not limited to:


§  
Disassembly/Assembly - play gyms, sheds, T.V./radio antennas, swing sets,
exercise equipment, computer desks, entertainment centers, pool tables,
chandeliers, above ground swimming pools, flagpoles, etc. Such items may be
transported if they are disassembled prior to packing. If movers assemble or
disassemble any unusual items, employees will be required to pay the mover
directly.
 §  
Servicing grandfather clocks.
 §  
Establishing Services - installing power, water/gas lines, etc.
 §  
Parts and/or labor required for appliance disconnect/reconnect will be at the
employee’s expense.
 §  
Assembly or hook up of electronic equipment such as stereos, VCRs, TVs,
computers, etc.
 §  
Excess Insurance Charges – beyond the “all risk” insurance coverage (i.e.,
flood, fire, and civil disturbance) provided by the Company while goods are in
storage or transit.
 §  
Exclusive use of moving van or space reservation.
 §  
Unauthorized extra pickups or deliveries. (Any charges associated with an extra
stop are the transferee’s responsibility.)
 §  
Unauthorized overtime packing and unpacking.
 §  
Unauthorized crating.
 §  
Packing and/or movement of household goods from attics and/or crawl spaces.

 
 
Items NOT Authorized for Transportation
 
The following is a list of items for which AT&T will not authorize
transportation.  Movement of:
 
§  
Wine Collections.
 §  
Art Collections (in excess of $5,000).
 §  
More than two (2) automobiles.
 §  
More than two (2) motorcycles or small two (2)- or four (4)-wheel recreational
vehicles.
 §  
Spas/Hot Tubs.
 §  
Live plants, shrubs or trees.
 §  
Firewood or construction material.
 §  
Animals.
 §  
Frozen/perishable foods.
 §  
Aircraft.
 §  
Liquids in unsafe containers/flammable liquids.
 §  
Valuable papers/jewelry, photographs, personal video tapes, etc.
 §  
Tractors/farm equipment larger than normally required for yard and garden
maintenance.
 §  
Any goods/materials prohibited by law.
 §  
Campers and motor homes.
 §  
Satellite dishes.
 §  
Boats in excess of twenty-six (26) feet.
 §  
Collectibles, including but not limited to coins, stamps and trading cards.
 §  
Propane/Butane tanks.

 
 
Just Before the Movers Arrive
 
§  
Separate and mark items clearly (such as luggage and garage door openers) that
will not be sent by the mover.
 §  
Leave in place any breakables to be packed by movers.
 §  
Move items to be packed and/or transferred from attic to main area of home.
 §  
Arrange for storage at destination if new home will not be ready when household
goods arrive.
 §  
Check:
 ­  
Clothes at cleaners
 ­  
Shoes at repair shop
 ­  
Sports equipment in locker
 §  
Close and lock all windows and doors.
 §  
Defrost refrigerator or freezer at least thirty-six (36) hours in
advance.  Clean and wipe them thoroughly dry.  Movers will not accept mold
stains as transit damage.
§  
Disassemble items employee is responsible for, unless prior arrangements have
been made with the movers.

 
 
Insurance for Shipment of Household Goods
 
Transported property is insured at replacement value against loss and/or damage
from any external cause, including strikes, riots and civil commotions.
 
Only those items which are packed and/or stored by the moving company are
covered by insurance.
 
Employees are automatically insured against all physical loss or damage for
replacement value of up to $150,000.00 while the items are in transit or
storage, subject to limitations. In the event the value of an employee’s
personal effects exceeds $150,000, the employee should make their own
arrangements for extra insurance coverage using their miscellaneous moving
allowance.
 
If you have personal insurance, check with your insurance agent for additional
insurance of your personal property while it is being moved. It is prudent to
keep this coverage in force throughout your move, until you have obtained
permanent insurance at your new location. Employees should consider purchasing
insurance for their antiques, other collectibles and/or collections, as they are
not covered under this Plan.
  
Covered items and limitations include:
 
§  
Automobiles and trailers are covered only while in the custody of the moving
company or while being driven between the employee’s residence and the shipping
point.
 §  
Boats up to twenty-six (26) feet in length.
 §  
Jewelry and furs up to $50 for each item, not to exceed $500 for a single claim.
 §  
Fine art and antiques up to $5,000 per shipment.

 
Items not covered under this Plan include, but are not limited to:
 
§  
Bills, credit cards, currency, deeds, evidence of debt, money, notes,
securities, bullion, collectibles.
 §  
Any item not shipped under this Plan.
 §  
Live plants, animals, and perishable foodstuffs.
 §  
Automobiles and trailers, while being driven over the highway, except while
being driven by the mover’s agent from the residence of the employee to the
shipping point of the common carrier and vice versa.

 
Employees should determine that they have adequate insurance to cover the above
items to the extent not covered by company-provided insurance, as well as
coverage for items moved in the employee’s personal car. Such coverage may or
may not be provided for in a homeowner’s-type policy. Employee should contact
his/her insurance agent to be certain.
 
The employee is expected to be present during the loading of household goods to
make sure possessions are fully inventoried.  Articles left in drawers cannot be
counted in the inventory.
 
When goods arrive at the new home, inspect them and note any exceptions on the
carrier’s copy of the bill of lading or inventory.
 
NOTE:
Be certain that important or valuable papers or documents of any kind, stamp
collections, monies, jewelry or valuable furs are not included in the shipment
by van. This is extremely important because neither the mover, the insurance
company, nor AT&T will accept liability for these items.

 
AT&T contracts with an independent firm for the processing of insurance claims
related to damage incurred to personal property during the movement of
employee’s household goods and personal belongings.
 
Employees should contact the Relocation Consultant for assistance in initiating
a claim. Claims for insurance must be filed with UNIRISC within six months of
delivery to final residence. Claim forms are available on the AT&T intranet.
 
Should it become necessary to file a claim for loss or damage, inspect all
items, noting the damage and/or loss on the carrier’s copy of the bill of lading
and add to the notation, “Subject to Further Inspection.” Make sure the driver
signs the bill of lading. Employees must keep a copy of the bill of lading and
inventory sheets. Information from these documents is required to process the
claim.
 
 
 
NOTE
It is the employee’s responsibility to establish proof of ownership and value to
the carrier in case of loss or damage. The costs associated with this, such as
obtaining appraisals of antiques or works of art, are covered by the
Miscellaneous Moving Allowance. Appraisals obtained by the employee for
insurance purposes may be sufficient.

 




Section 11
Tax Aspects of Relocation
 
Introduction
 
This section addresses the tax consequences of a company-initiated relocation
and defines the tax “gross-up” method.
 
Tax Implications Overview
 
Most reimbursements for relocation expenses, whether paid to the employee as a
direct reimbursement or paid to another on his/her behalf, are earned taxable
income to the employee.  An exception to this rule is that certain
reimbursements are excluded from income as follows:
 
§  
Reimbursements related to the shipment of household goods and the first thirty
(30) days of storage.

 
§  
Reimbursements related to travel and lodging at the time of the move.

 
Tax Gross-Up Method
 
Under the gross-up method, an allowance is computed according to established
guidelines to cover the anticipated tax on reimbursements (and the subsequent
tax on tax reimbursement). Payment of this allowance will be made directly to
the Federal, State, and local Governments (where applicable) on behalf of the
employee. The Company has determined that the gross-up will be calculated using
the applicable Federal and State supplemental tax rates, and the applicable
local tax rate.  Social Security and Medicare tax rates will also be utilized.
 
The termination or resignation of a relocated employee in the same year that
relocation benefits were allowed does not eliminate the tax obligation by the
employee’s company. Gross-up payments will be made regardless.
 
Employee Responsibility
 
Gross-up tax assistance calculated on behalf of each employee is designed to
meet the withholding obligation of the applicable taxing authority. The gross-up
tax assistance calculated is not meant to meet all tax obligations of the
employee.
 
In the event the gross-up tax assistance does not cover an employee’s tax
liability, the employee is responsible for any additional tax. The gross-up tax
assistance is not subject to appeal by the employee.
 




Altair Global Relocation Responsibility
 
When form W-2 Wage and Tax Statement is issued, the payroll office or Altair
Global Relocation will provide the employee with a Summary of Relocation
Expenses for the year.
 
NOTE:
Because of the complexities of income tax laws, Altair Global Relocation, AT&T,
etc., will not assume responsibility or become involved with regard to the
employee’s income tax reporting, filing or calculation. It is, therefore,
recommended that employee(s) seek professional advice and assistance in this
matter; however, charges for such assistance are not reimbursable.

 



 


Section 12
Relocation Repayment Agreement
 
The attached Repayment Agreement must be signed by the relocating employee and
transmitted to Altair Global Relocation before any relocation payments can be
disbursed.
 
 
RELOCATION REPAYMENT REIMBURSEMENT AGREEMENT
 
I, _________________________, have accepted a position with
___________________(name of company or subsidiary “Company”) which involves
relocation, and may result in payment by Company of costs and tax allowances to
me or to third parties on my behalf, under the terms of the AT&T Relocation Plan
(the “Plan”). These costs may include, but are not limited to, service fees paid
to the vendor for administration of the terms of the plan, household moving
expenses, appraisal fees, etc., (“Relocation Expenses”). The Company or my
relocation assistance vendor will provide me with a statement detailing all
Relocation Expenses within a reasonable time after such expenses have been fully
identified.
 
In consideration of Company incurring such Relocation Expenses, I agree to repay
Company such Relocation Expenses in full in the event that I cancel my
acceptance of the job cited above and do not report to work in the new location,
or if I decide not to work for the Company or sever my employment with the
Company for any reason within my control within twelve (12) months from the date
such Relocation Expenses were last incurred.
 
To cover repayment of the Relocation Expenses, I authorize Company to deduct up
to half of my final paycheck or any other monies Company owes to me, if any. If
any such deduction is insufficient to cover repayment of the Relocation
Expenses, I agree to repay the balance to Company within 30 days of the date I
decide not to work for Company or terminate my employment with Company.
 
I understand that I will be solely responsible for any tax consequences arising
from any reimbursement I may be required to make to the Company as a result of
this Agreement.
 
This Agreement in no way constitutes or implies, nor shall it be construed as
constituting or implying, any guarantee or contract of employment. I understand
that my eligibility for relocation benefits is controlled by the terms of the
Plan. This Agreement cannot be changed or modified except in writing, signed by
me and an authorized representative of the Company. I understand that any oral
or written representations about this subject which are not contained in this
Agreement are no longer effective. I have entered into this Agreement freely,
knowingly and voluntarily.
 
I UNDERSTAND AND ACKNOWLEDGE THAT MY EXECUTION OF THIS RELOCATION EXPENSE
REIMBURSEMENT AGREEMENT IS A CONDITION OF MY ELIGIBILITY FOR BENEFITS UNDER THE
AT&T RELOCATION PLAN.
 


______________________________                                __________________________
Signature                                                                                     Social
Security Number
 
______________________________                                __________________________
Print
Name                                                                                   Date





 
 

--------------------------------------------------------------------------------

 



Section 13
Helpful Hints / Contacts / Telephone Numbers
Helpful Hints
 
During the rush and stress of moving, it is easy to forget small but important
details. Following is a checklist for your use in keeping track of some of the
more common items. This list is not meant to be all-inclusive.
 
CATEGORY
ACTION
DONE
Insurance
Check homeowner's policy to determine coverage if home is left vacant.
 
Notify all agents (life, fire, car, health, etc.) of the impending move.
Be sure family medical/dental/life plans are in force in the new location.
Banking
Close out savings and checking accounts.
 
Notify banks where to send final account statements.
Remove valuables from safe deposit boxes or have the bank forward them to the
new location by registered or insured mail.
Notify finance companies, stores, or any other current lenders of the new
address.
Arrange for sufficient cash or traveler's checks to cover expenses until new
banking arrangements can be made.
Cancel automatic drafts on mortgage loan.
Change of Address Notification
File a change of address card with the post office one week before leaving.
 
Send change of address cards to magazine or newspapers.
AT&T Benefits
Check with Supervisor or Benefit Office on change of medical, dental, etc.
benefits
 
Records
Arrange for transfer of the following records:
 §  Legal papers (check with attorney to see if current will is valid in new
state)
 §  Bank/savings and loan
 §  Doctors and dentists (including prescriptions for glasses and/or medicines,
records of inoculations and allergies, dates of last physical examination)
 §  Church
 §  Fraternal organizations
 §  Animal (pets)
 §  School transcripts
 §  Birth certificates
 §  Tax records
 
 
Records
(continued)
Be sure to take copies of:
 §  Marriage license
 §  Real estate settlement statements
 
 
Taxes
Be sure state and city taxes are current
 
Keys
Surrender house keys and garage door opener to the new owner or agent
 
Miscellaneous
Take along a copy of old phone directories (they may come in handy)
 



 SERVICES TO BE DISCONTINUED
DATE
Telephone Company (deposit refund?)
 
Electric Company (deposit refund?)
 
Water Company (deposit refund?)
 
Gas Company (deposit refund?)
 
Fuel Oil Company (have them measure the remaining oil)
 
Home Deliveries (milk, newspapers)
 
Laundry and Dry Cleaning services
 
Garbage Collection
 
Diaper Services
 
Lawn / Pool Services
 
Pest Control Services
 
Alarm Services
 
Cable and / or Internet Services
 
Leased Services (i.e. satellite dishes, furniture, water softeners, etc.)
 

 
In choosing Options 1 or 2 of the Home Sale Assistance Program and requesting
final readings on all utilities, instruct these companies to mail the final bill
to the new address. Notify Altair Global Relocation of the date of your final
utility readings so that they can arrange for continuation of services.
 


Important Contacts and Telephone Numbers
 
During relocation, numerous telephone numbers will become vital.  Following is a
list of the numbers employees will use most often.  Also included are spaces for
the names and numbers of relocation consultants, realtors, van lines, etc.,
after they are assigned.
 
Altair Global Relocation
877.290.8500
Vandover
314.576.0010
800.822.7345



Van Line Company:
Phone:
Relocation Consultant:
Phone:
Realtor (old location):
Phone:
Realtor (new location):
Phone:
Lender (new location):
Phone:
Insurance Company:
Phone:





 

 
 

--------------------------------------------------------------------------------

 



Employee Assistance Counseling
 
 
A major career move can be overwhelming in many ways. AT&T offers an Employee
Assistance Program (EAP) to assist the employee and his/her family in managing
this transition.
 
The EAP counselors provide confidential, professional counseling to employees
who may find themselves experiencing personal difficulties during or after the
move.
 
EAP counseling services include:
 
§  
Marital or family counseling.
 §  
Work-related concerns.
 §  
Interpersonal difficulties.
 §  
Personal growth and development issues.
 §  
Alcohol or drug abuse.

 
All records and activities are maintained in strict confidence in accordance
with medical ethics and state laws. If an employee needs assistance, he/she
should contact an EAP counselor directly at 1.800.554.6701.